Scott, J.,

delivered the opinion, of the Court.

This was a proceeding against the steamboat Lebanon, under the statute concerning boats and vessels. On the trial, Grevison the plaintiff below, obtained judgment; the cause was then taken from the Common Pleas to the Circuit Court by writ of error, where that judgment was affirmed. The cause is now brought here by writ of error.
It appears that in April 1.845, the boat was attached for debts, and continued in possession of the officer until the 3d May, 1845, when she was kold. The note evidencing the debt for the recovery which this proceeding was instituted, bore date the 3d May, 1845, and there was evidence showing that the money claimed in this suit was loaned to Captain Pow*538ers to enable him to pay for the boat of which he became the purchaser. Powers had been and was master of the boat at the time she was attach-' ed. There was evidence that previous to the 3d May, the boat was not indebted to the plaintiff.
The court instructed the jury, that if the money borrowed by Henry Powers was applied to the satisfaction of liens on the steamboat Lebanon, and was borrowed for that purpose, the plaintiff is entitled to recover? and refused instructions to the effect, that if the money loaned by the plaintiff to Powers the purchaser, was for the purpose of enabling him to pay for the same, they will find for the defendant.
Even admitting that the first instruction contained a correct legal proposition, about which no opinion is given, we do not see that there was any evidence to warrant it. The instruction asked by'the defendant fairly met the facts of the case, was in conformity to law and should have been given. The other Judges concurring, the judgment will be reversed and the cause remanded.